Peters, C. J.,
concurring. I agree with parts I and III of the majority opinion, and I concur in the result with respect to part II.
The issue in this case is whether the government has abrogated its constitutional obligation to provide minimal subsistence by restricting government funded emergency shelter only to those who meet the eligibility requirements contained in General Statutes (Rev. to 1993) §§ 17-273,17-273b and 17-273d. In particular, the plaintiffs ask us to declare that the government must provide shelter to all needy individuals even if they (1) have been deemed ineligible for general assistance; see General Statutes (Rev. to 1993) §§ 17-273,17-273b, 17-273d; (2) already have received general assistance for the first nine months of the year; see General Statutes (Rev. to 1993) § 17-273b; or (3) have lost their permanent housing for a reason not enumerated in § 17-273d.
In accordance with my concurrence in Moore v. Ganim, 233 Conn. 557, 616, 660 A.2d 742 (1995), as a matter of law, I am persuaded that our state constitution obligates the government to provide minimal subsistence for the poor. On the factual record presented by these plaintiffs, however, I am not persuaded that the government has abrogated its constitutional obligation. I therefore would affirm.
In Moore v. Ganim, supra, 233 Conn. 640 (Peters, C. J., concurring), I stated that, in my view, “although there is a minimal obligation to provide support, elected officials have discretion to determine who is eligible for support, to fix the level of support, to determine the means by which support is to be provided, and to impose conditions on the provision of support, such as the condition that recipients perform work or acquire other skills.” In this case, as in Moore, the plaintiffs have failed to prove that the legislature has exceeded its constitutional discretion.
*730At the outset, I see no impropriety in the legislature’s decision to make eligibility for shelter depend on a prior administrative determination of eligibility for general assistance.1 Elected officials always have had the ability to set the eligibility requirements for governmental support. Id. Nothing in the constitution prohibits the state from regularizing eligibility determinations for both emergency shelter and general assistance cash grants. Indeed, effective implementation of the constitutional obligation may demand such regularized eligibility criteria.
I also see no impropriety in the legislative decision to provide emergency shelter only to general assistance recipients who have lost their permanent housing for a valid reason. The legislature has set the amounts of general assistance cash grants with the understanding that a portion of each grant is to be used for permanent housing expenses.2 It appears eminently reasonable, therefore, for the legislature to require that portion of the cash grant to be used for such housing, and to limit the availability of emergency shelter to situations in which such housing truly is unavailable because of, inter alia, eviction, foreclosure, domestic violence, uninhabitability, criminal activity by a coten-ant, or certain unlawful actions by a landlord. See General Statutes (Rev. to 1993) § 17-273d.
Finally, there is no evidence in the record showing that any person was both (1) unable to secure the necessaries of life, such that, in the absence of governmental support, he or she would face a grave threat to his or her health or welfare, and (2) unable to comply with *731the conditions the statute imposes, for reasons beyond his or her control. See Moore v. Ganim, supra, 233 Conn. 642-43 (Peters, C. J., concurring). All of the evidence in the record relating to unsheltered individuals was presented in 1989, before the statute was amended and before the trial court permanently enjoined New Haven to provide emergency shelter to all who were statutorily eligible for such shelter. There are only three individuals whose circumstances are described in the record who presumably will not be provided emergency shelter pursuant to the permanent injunction, because they are ineligible for such shelter under the new statutory scheme. Of those three, two had been denied general assistance for failure to work or to comply with other reasonable eligibility requirements; moreover, one of those two was receiving shelter from a private organization. The third had been denied general assistance because of a typographical error on his prison release form, but he had neither appealed from the denial nor demonstrated that such an appeal would have been futile. Having failed to prove a violation of the constitutional rights of any identifiable member of the plaintiff class, the plaintiffs are not entitled to relief.
I respectfully concur in affirming the judgment of the trial court.

 The plaintiffs in this case have not alleged that the eligibility requirements for general assistance themselves are unconstitutional.


 See Regs., Conn. State Agencies § 17-3a-ll (G) (1) [General Assistance Policy Manual (1993 Ed.) § I (G) (1)]. The plaintiffs have not alleged, and the trial court did not find, that the general assistance grant level is inadequate to meet this goal.